                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SOUTHWEST AIRLINES COMPANY,  §
                             §
     Plaintiff,              §
                             §
v.                           §                        Civil Action No. 3:17-CV-0431-N
                             §
AIRCRAFT MECHANICS FRATERNAL §
ASSOCIATION, et al.,         §
                             §
     Defendants.             §

                     MEMORANDUM OPINION AND ORDER

        This Order addresses Plaintiff Southwest Airlines Company’s (“Southwest”)

motion to dismiss Defendant Aircraft Mechanics Fraternal Association’s (“AMFA”)

counterclaim [40]. Because the Court finds that AMFA’s claim arises out of minor

disputes, the Court grants Southwest’s motion.

                              I. ORIGINS OF THE DISPUTE

        AMFA is a mechanics’ union that represents Southwest’s aircraft mechanics.

Southwest and AMFA were both party to a collective bargaining agreement that expired in

2012.    Upon expiration of the agreement, the parties began negotiating for a new

agreement. In 2015, the National Mediation Board assigned a mediator to supervise the

negotiations.

        In 2017, Southwest alleges that AMFA instigated a concerted effort to engage in

self-help. Southwest asserts that AMFA encouraged its members to boycott overtime

maintenance assignments, which led to millions in damages. Southwest filed suit against


MEMORANDUM OPINION AND ORDER – PAGE 1
AMFA asserting claims under 45 U.S.C. § 152 and 45 U.S.C. § 156. Southwest sought

injunctive relief, declaratory relief, and monetary damages. AMFA filed one counterclaim

under section 156 based on the following grievances: (1) Southwest wrongly outsourced

maintenance work; (2) Southwest wrongfully terminated an AMFA representative; and (3)

Southwest wrongfully denied leave for Union business. Def. Aircraft Mechanics Fraternal

Association, and All Other Defs.’ Answer Compl. Pl. Southwest Airlines Company and

Countercl. Aircraft Mechanics Fraternal Association 11–16 [20].

       Then, in 2019, Southwest alleges that AMFA instigated an unlawful job action by

instructing its mechanics to cite planes for non-flight critical maintenance issues, which

forced Southwest to ground numerous planes just before flight. Based on this activity,

Southwest filed a second lawsuit in this Court. Southwest asserts that AMFA was again in

violation of section 152 and 156, and Southwest sought injunctive and declaratory relief

and monetary damages.

       Soon after, in March 2019, the parties reached a full collective bargaining

agreement, and in May 2019, AMFA’s members ratified the agreement. The parties are

now bound by a new collective bargaining agreement, which becomes amendable in 2024.

       After the parties entered a new agreement, the Court consolidated both actions, and

the Court dismissed as moot Southwest’s claims for injunctive and declaratory relief.

Southwest moves to dismiss AMFA’s counterclaim because Southwest argues that the

counterclaim arises out of minor disputes that should be referred to compulsory arbitration.




MEMORANDUM OPINION AND ORDER – PAGE 2
                II. SUBJECT MATTER JURISDICTION LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(1), a party can move to dismiss a case

for lack of subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). “A case is properly

dismissed for lack of subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). The party asserting jurisdiction bears the

burden of proof to show subject matter jurisdiction exists in the Rule 12(b)(1) context. See

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). Generally, the Court “is free

to weigh the evidence and resolve factual disputes in order to satisfy itself that it has the

power to hear the case.” Montez v. Dep’t of Navy, 392 F.3d 147, 149 (5th Cir. 2004)

(citations omitted).

       The Railway Labor Act (“RLA”) provides a framework for resolving labor disputes,

and it specifies which disputes are subject to federal-court jurisdiction. See Hawaiian

Airlines, Inc. v. Norris, 512 U.S. 246, 252–53 (1994). In order to encourage parties to

make every effort to maintain agreements regarding pay and working conditions, the RLA

provides two separate dispute resolution procedures: major disputes and minor disputes.

Id. Major disputes arise from the “formation of collective agreements or efforts to secure

them. They arise where there is no such agreement or where it is sought to change the

terms of one, and therefore the issue is not whether an existing agreement controls the

controversy.” Elgin, J. & E. Ry. v. Burley, 325 U.S. 711, 723 (1945). However, minor

disputes include those growing out of grievances or out of interpretations of agreements

covering rates of pay, rules, or working conditions. Hawaiian Airlines, Inc., 512 U.S. at

MEMORANDUM OPINION AND ORDER – PAGE 3
252–53. “[A] dispute is minor if the existing collective bargaining agreement affords some

arguable basis for the underlying action.”        Int’l Bhd. of Teamsters, Chauffeurs,

Warehousemen & Helpers of America-Airline Div. & Teamsters Local 19 v. Southwest

Airlines Co., 875 F.2d 1129, 1133 (5th Cir. 1989). More specifically, “[w]here an

employer asserts a contractual right to take the contested action, the ensuing dispute is

minor if the action is arguably justified by the terms of the parties’ collective-bargaining

agreement.” Consolidated Rail Corp. v. Ry. Labor Execs.’ Ass’n, 491 U.S. 299, 307

(1989). When determining whether the dispute is minor, the Court’s role is limited. Id. at

318–19. The Court is not to determine the merits of the parties’ disputes; the Court should

only determine “where the ‘arguably justified’ line is the be drawn.” Id.

       During a major dispute, both parties must undergo a multi-step process through the

National Mediation Board. See id. at 302. During the negotiations, the parties may be

enjoined from engaging in any kind of self-help, such as union strikes. See id. at 302–03.

“[D]istrict courts have subject-matter jurisdiction to enjoin a violation of the status quo

pending completion of the required procedures . . . .” Id. at 303. However, minor disputes

must be addressed through binding and compulsory arbitration. Id. Courts have found a

strong preference in favor of arbitration, rather than judicial resolution. See Bhd. of

Locomotive Eng’rs & Trainmen (Gen. Comm. of Adjustment, Cent. Region) v. Union Pac.

R.R. Co., 879 F.3d 754, 755 (7th Cir. 2017) (highlighting that the RLA includes a strong

preference for arbitration); Gen. Comm. of Adjustment, United Transp. Union, W. Md. Ry.

Co. v. CSX R.R. Corp., 893 F.2d 584, 589 (3d Cir. 1990) (noting that close cases should be

characterized as minor disputes).

MEMORANDUM OPINION AND ORDER – PAGE 4
                   III. THE COURT GRANTS SOUTHWEST’S MOTION

      The Court determines that it does not have jurisdiction over AMFA’s counterclaim

because the counterclaim arises out of minor disputes subject to arbitration. Southwest

argues that AMFA’s claim is a minor dispute because the underlying facts are rooted in

Southwest’s alleged violations of the existing collective bargaining agreement. Mem. Law

Supp. Southwest Airlines Co.’s Mot. Dismiss Countercl. 10, 12–13 [41].            Further,

Southwest argues that the agreement provided Southwest a justifiable basis for its actions.

Id. However, AMFA contends that Southwest violated the status quo requirement and that

Southwest does not have a cognizable argument to justify its actions. Mem. Law Opp’n

Countercl. Def.’s Mot. Dismiss Countercl. 19–22 [46].

      Here, the Court finds that the counterclaim arises out of minor disputes because the

underlying grievances depend on the interpretation of the collective bargaining agreement.

Unlike Southwest’s claims that AMFA engaged in unlawful job action during the collective

bargaining negotiations, AMFA’s claim requires interpretation of specific clauses of the

collective bargaining agreement. Rather than encompassing a clear change in the terms of

the collective bargaining agreement, these grievances constitute disagreements over the

rights and appropriate actions under the agreement. Furthermore, without adjudicating the

merits, the Court concludes that Southwest has arguable defenses under the collective

bargaining agreement. Because the claim arises out of minor disputes, the Court orders the

claim to compulsory arbitration.




MEMORANDUM OPINION AND ORDER – PAGE 5
                                    CONCLUSION

      The Court determines that it does not have jurisdiction over AMFA’s counterclaim.

Accordingly, the Court grants Southwest’s motion to dismiss, and the Court orders the

claim to compulsory arbitration.


      Signed March 25, 2020.




                                                     ___________________________
                                                            David C. Godbey
                                                       United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 6
